Exhibit 10.3

 

SECOND AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT AND WARRANT

 

Corgenix Medical Corporation, a Nevada corporation (the “Company”), and
Medical & Biological Laboratories Co., Ltd., a corporation organized under the
laws of Japan (the “Purchaser”), hereby amend certain provisions of the Common
Stock Purchase Agreement dated as of July 1, 2002 and the Common Stock Purchase
Warrant dated as of July 3, 2002, each by and between the Company and the
Purchaser (the “Purchase Agreement”), as of the 15th day of July, 2008 (this
“Second Amendment”).

 

WITNESSETH

 

WHEREAS, the Company and the Purchaser’s U.S. subsidiary, RhiGene, Inc. entered
into a Distribution Agreement dated as of March 14, 2002 (the “Distribution
Agreement”) providing the Company with certain distribution rights to products
manufactured by the Purchaser; and

 

WHEREAS, on July 1, 2002, the Company entered into a Common Stock Purchase
Agreement with the Purchaser whereby the Purchaser purchased 880,282 shares of
the Company’s restricted common stock (the “Purchased Stock”) at a purchase
price of $0.568 per share (an investment of $500,000), and simultaneously with
the execution of the Purchase Agreement, the Purchaser also received a Common
Stock Purchase Warrant (the “Warrant”), which entitles the Purchaser to purchase
an additional 880,282 shares of the Company’s common stock at a price of $0.568
per share (a potential investment of $500,000); and

 

WHEREAS, the Purchase Agreement included a put right entitling the Purchaser to
require the Company to repurchase the Purchased Stock upon termination of the
Distribution Agreement according to repayment terms set forth therein; and

 

WHEREAS, on March 31, 2005, the Distribution Agreement was terminated; and

 

WHEREAS, on March 31, 2005, the Company and MBL International, Inc. (“MBLI”), a
U.S. subsidiary of the Purchaser, entered into a new distribution agreement (the
“MBLI Distribution Agreement”) providing the Company with certain distribution
rights to products manufactured by the Purchaser; and

 

WHEREAS, on August 1, 2005 the Company entered into an Amendment to Common Stock
Purchase Agreement and Common Stock Purchase Warrant with the Purchaser (the
“First Amendment”) whereby the rights to exercise the Warrant would be extended
until August 1, 2008, or such later date as the promissory note referred to in
such Warrant is paid in full, at a lower exercise price of $0.40 per share, the
Purchaser’s put right was exchanged for a promissory note (the “Original
Promissory Note”) in the face amount of $250,000 made payable to the Purchaser
whereby the Company would repurchase one-half of the Purchased Stock (440,141
shares) over a thirty-six month period commencing as of September 1, 2005 and
ending August 1, 2008 under certain terms and conditions, during the thirty-six
month period, the Purchaser would attempt to sell in good faith on the open
market the Purchased Stock not being

 

--------------------------------------------------------------------------------


 

repurchased by the Company, and on August 1, 2008, the Company would purchase
any remaining stock then held by the Purchaser (the “Remaining Stock”) at a
purchase price of $0.568 per share; and

 

WHEREAS, upon the payment in full of the Original Promissory Note, the Company
will have repurchased 440,141 shares of the Company’s Common Stock held by the
Purchaser and the Purchaser will continue to hold an additional 440,141 shares
of Company Common Stock; and

 

WHEREAS, the Company and the Purchaser have evaluated certain of the original
provisions of the Purchase Agreement and the Warrant, and the Amendment to the
Common Stock Purchase Agreement and Common Stock Warrant, and have deemed it to
be in their best interests, respectively, to amend the repayment terms
associated with the Purchaser’s rights with respect to the Remaining Stock.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

(1)           The second sentence of Section 1.2 of the Purchase Agreement is
hereby deleted in its entirety, and replaced with the following:

 

“The Warrant shall be exercisable until August 1, 2010 at 5:00 pm Mountain
Daylight Time; provided however that the right to exercise the Warrant shall be
extended until the later of: (a) the date on which all amounts owed under the
promissory note of the Company dated  as of August 1, 2008 issued to Medical and
Biological Laboratories, Co., Ltd. (“MBL”) are paid in full, and (b) the date on
which all remaining Purchased Shares held by the Purchaser shall have been sold
in the open market (as contemplated by the Second Amendment to Common Stock
Purchase Agreement and Warrant dated as of July 15, 2008 by and between the
Company and MBL) or repurchased by the Company.”

 

(2)           Section 2 (C) of the Amendment to the Common Stock Purchase
Agreement and Common Stock Warrant (which is Section 8.2(C) of the original
Purchase Agreement) is hereby deleted and replaced with the following:

 

“(C)  The Company shall execute, issue and deliver to the Purchaser a promissory
note (the “Second Promissory Note”) in the face amount of $125,000 made payable
to the Purchaser, in the form attached hereto as Exhibit A, the proceeds of
which the Company shall use to repurchase 220,070 shares of the Purchased Stock
from the Purchaser.  Said promissory note shall be payable over a two-year
period commencing as of September 1, 2008 and ending August 1, 2010 during which
term payments of principal and accrued interest shall be made.  For as long as
any principal amount of the Second Promissory Note remains outstanding, and
subject to the optional ability of the Company to make prepayments pursuant to
the Second Promissory Note, the Company shall make principal payments to the
Purchaser on the first day of each calendar month, commencing September 1, 2008,
as follows: the first twenty three (23) monthly installments shall each be in
the amount of FIVE THOUSAND TWO HUNDRED DOLLARS ($5,200); and the last monthly
installment shall be in the amount of FIVE THOUSAND FOUR

 

2

--------------------------------------------------------------------------------


 

HUNDRED DOLLARS ($5,400). Interest on the unpaid balance of the promissory note
shall accrue at a per annum rate equal to the Prime Rate as published in The
Wall Street Journal, plus two percent (2%), and shall be paid monthly together
with principal payments.

 

(D)  Within thirty (30) days of the execution of the Second Promissory Note, the
Purchaser shall return to the Company’s transfer agent the stock certificate
representing the 440,141 shares of Purchased Stock owned by the Purchaser as of
the date of the Second Promissory Note, with instructions to the transfer agent
to issue in replacement to the Purchaser nine (9) certificates representing the
following blocks of Purchased Stock: one (1) certificate for two hundred twenty
thousand seventy (220,071) shares; seven (7) certificates each for twentyseven
thousand five hundred eight (27,508) shares; and one (1) certificate for
twenty-seven thousand five hundred fourteen (27,514) shares. The Company shall
pay any necessary fees to the transfer agent for effecting the above action.

 

No later than fifteen (15) days following the receipt by the Purchaser of
payment by the Company of all principal installments, plus accrued and unpaid
interest, then due under the Second Promissory Note, in accordance with the
schedule attached to the Second Promissory Note as Schedule I, the Purchaser
shall return to the Company for cancellation the stock certificate or
certificates for the number of shares of stock as set forth on such Schedule I
that corresponds to such payment, together with executed stock powers sufficient
to transfer said shares back to the Company.

 

(E)  Beginning September 1, 2008 and continuing through August 1, 2010 (the
maturity date of the Second Promissory Note) (the “Sales Period”), the Purchaser
shall forthwith attempt to sell in good faith on the open-market the Purchased
Stock not being repurchased by the Company with the proceeds of the Second
Promissory Note (the “Remaining Stock”); provided that the trading price of the
Company’s common stock, as quoted on NASD Bulletin Board during such Sales
Period exceeds $0.62 per share.  If the price of the Company’s common stock, as
quoted on the NASD Bulletin Board during the Sales Period does not exceed $0.62
per share, or if the Purchaser is unable to sell all of the Remaining Stock in
the open market at more than $0.62 per share (notwithstanding the price at which
the Company’s common stock is then quoted), then at the close of business on
August 1, 2010, the Purchaser shall sell, and the Company shall purchase, any
such Remaining Stock then held by the Purchaser at a purchase price of $0.568
per share.”

 

(3)           The first page of the Warrant is hereby amended by deleted the
phrase, “Void after 5:00 P.M., Denver Time on July 3, 2007” appearing in the
left margin in the header before the main text of the Warrant.

 

(4)           Section 13 of the Warrant shall be deleted in its entirety and
replaced with the following:

 

“This Warrant shall be exercisable until August 1, 2010 at 5:00 pm Mountain
Daylight Time; provided however that the right to exercise the Warrant shall be
extended until the later of: (a) the date on which all amounts owed under the
promissory note of the Company dated August 1, 2008 issued to Medical and
Biological Laboratories, Co., Ltd. (“MBL”) are paid

 

3

--------------------------------------------------------------------------------


 

in full, and (b) the date on which all remaining shares of Company Common Stock
held by MBL shall have been sold in the open market (as contemplated by the
Second Amendment to Common Stock Purchase Agreement and Warrant dated as of
July 15, 2008 by and between the Company and MBL) or repurchased by the
Company.”

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

CORGENIX MEDICAL CORPORATION, a Nevada Corporation

 

 

 

 

 

By:

s/ Douglass T. Simpson

 

 

 

 

Name:

Douglass T. Simpson

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

MEDICAL & BIOLOGICAL LABORATORIES CO., LTD., a corporation organized under the
laws of Japan

 

 

 

 

By:

s/ Katsuhiko Nishida

 

 

 

 

Name:

Katsuhiko Nishida

 

 

 

 

Title:

President and CEO

 

5

--------------------------------------------------------------------------------


 

Schedule A

 

SECOND PROMISSORY NOTE

 

$125,000.00

August 1, 2008

 

FOR VALUE RECEIVED, the undersigned, Corgenix Medical Corporation (“Maker”)
hereby promises to pay to the order of Medical & Biological
Laboratories, Co., Ltd., with a principal place of business at 510 Marunouchi 3
Chome, Naka-ku, Nagoya 460-0002 Japan (“Holder”), the sum of ONE HUNDRED TWENTY
FIVE THOUSAND DOLLARS ($ 125,000.00), together with interest on the unpaid
principal amount from time to time outstanding at the rates hereinafter provided
until paid in full; provided that all outstanding amounts due under this note
shall be payable no later than August 1, 2010.  The principal amount of this
note shall be payable in monthly installments and interest on the unpaid
principal balance shall be due and payable together with each payment of
principal, all as hereinafter set forth. The proceeds of this note are to be
used to repurchase 220,070 shares of Maker’s common stock currently held by
Holder.

 

1.   The rate of interest payable hereunder shall be the sum of (x) the Prime
Rate plus (y) two percent (2%) per annum.  For purposes of this note, the “Prime
Rate” shall mean the Prime Rate (expressed per annum) as reported in The Wall
Street Journal in its money rates column as being the base rate on corporate
loans posted by at least seventy-five percent (75%) of the nation’s thirty (30)
largest banks, or as otherwise reported therein from time to time.  The rate of
interest payable hereunder shall be changed effective as of that day on which a
change in the Prime Rate becomes effective.

 

2.   For as long as any principal amount of this note remains outstanding, and
subject to the prepayment provision herein, Maker shall make principal payments
to Holder in monthly installments payable on the first day of each calendar
month, commencing September 1, 2008, as follows: the first twenty three (23)
monthly installments shall each be in the amount of FIVE THOUSAND TWO HUNDRED
DOLLARS ($5,200); and the final monthly installment shall be in the amount of
FIVE THOUSAND FOUR HUNDRED DOLLARS ($5,400).

 

3.   After the occurrence of an Event of Default (as hereafter defined) interest
shall be payable on the unpaid principal balance hereof from time to time
outstanding at a rate per annum equal to the interest rate applicable hereunder
plus two percent (2%), until such Event of Default is cured or waived by the
Holder.  Any payment hereunder not paid within fifteen (15) days after the date
such payment is due shall be subject to a late fee equal to ten percent (10%) of
the amount due.

 

4.   Interest shall be calculated on the basis of a 360-day year times the
actual number of days elapsed.  At Holder’s discretion, all payments will be
applied first to unpaid accrued interest, then to principal, and then any
balance to any charges, costs, expenses or late fees outstanding.  In no event
shall interest payable hereunder exceed the highest rate permitted by applicable
law.  To the extent any interest received by Holder exceeds the maximum amount
permitted, such payment shall be credited to principal, and any excess remaining
after full payment of principal shall be refunded to Maker.

 

6

--------------------------------------------------------------------------------


 

5.   In case of dissolution, termination of existence, insolvency, or business
failure of the Maker of this note, appointment of a receiver of any part of the
property of Maker, levy on or attachment of any of the property of Maker,
assignment for benefit of creditors by or commencement of any proceedings under
the United States Bankruptcy Code or any insolvency law by or against Maker, or
if the undersigned shall default in the payment or performance of any other
obligation to or agreement with the Holder (each of the foregoing constituting
an “Event of Default” hereunder) this note shall, at the option of the Holder,
forthwith become due and payable without notice or demand.

 

6. The Maker may, without premium or penalty, prepay the unpaid principal
balance hereunder in whole or in part on any date; provided, however, that any
prepayment of less than the whole shall be applied to installment payments in
the inverse order of maturity.

 

7. Maker agrees to pay all costs and expenses, including without limitation,
reasonable attorneys’ fees and expenses incurred, or which may be incurred, by
Holder in connection with the enforcement or collection of this note and any
other agreements, instruments and documents executed in connection herewith.

 

8. Maker hereby waives presentment, demand, notice, protest, and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assents to any and all extensions or postponements
of the time of payment or forbearance or other indulgence without notice.  No
delay or omission of Holder in exercising any right or remedy hereunder shall
constitute a waiver of any such right or remedy.  Acceptance by Holder of any
payment after demand shall not be deemed a waiver of such demand.  A waiver on
one occasion shall not operate as a bar to or waiver of any such right or remedy
on any occasion.

 

9. This instrument shall be governed by the laws of The Commonwealth of
Massachusetts.  For purposes of any action or proceeding involving this note,
Maker hereby expressly submits to the jurisdiction of all federal and state
courts located in Massachusetts and consents that any order, process, notice of
motion or other application to or by any of said courts or a judge thereof may
be served within or outside such court’s jurisdiction by registered mail or by
personal service, provided a reasonable time for appearance is allowed (but not
less than the time otherwise afforded by any law or rule), and waives any right
to contest the appropriateness of any action brought in any such court based
upon lack of personal jurisdiction, improper venue or forum non conveniens. 
MAKER AND HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE (TO
THE EXTENT PERMITTED BY APPLICABLE LAW) ANY AND ALL RIGHTS TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS NOTE AND ANY DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR RELATING HERETO AND AGREE THAT ANY SUCH DISPUTE SHALL BE
TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

 

- signature page follows -

 

7

--------------------------------------------------------------------------------


 

Executed as an instrument under seal as of the date first above written.

 

 

 

MAKER: CORGENIX MEDICAL CORPORATION

 

 

 

 

 

By:

s/Douglass T. Simpson

 

 

 

 

Name:

Douglass T. Simpson

 

 

 

 

Title:

President and CEO

 

8

--------------------------------------------------------------------------------


 

Schedule I

 

 

 

 

 

principal

 

stock

 

 

 

 

 

payment

 

repurchase

 

2008

 

S

 

$

5,200

 

 

 

 

 

O

 

$

5,200

 

 

 

 

 

N

 

$

5,200

 

27,508

 

 

 

D

 

$

5,200

 

 

 

2009

 

J

 

$

5,200

 

 

 

 

 

F

 

$

5,200

 

27,508

 

 

 

M

 

$

5,200

 

 

 

 

 

A

 

$

5,200

 

 

 

 

 

M

 

$

5,200

 

27,508

 

 

 

J

 

$

5,200

 

 

 

 

 

J

 

$

5,200

 

 

 

 

 

A

 

$

5,200

 

27,508

 

 

 

S

 

$

5,200

 

 

 

 

 

O

 

$

5,200

 

 

 

 

 

N

 

$

5,200

 

27,508

 

 

 

D

 

$

5,200

 

 

 

2010

 

J

 

$

5,200

 

 

 

 

 

F

 

$

5,200

 

27,508

 

 

 

M

 

$

5,200

 

 

 

 

 

A

 

$

5,200

 

 

 

 

 

M

 

$

5,200

 

27,508

 

 

 

J

 

$

5,200

 

 

 

 

 

J

 

$

5,200

 

 

 

 

 

A

 

$

5,400

 

27,514

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

$

125,000

 

220,070

 

 

9

--------------------------------------------------------------------------------

 